                                           1
                                           2
                                           3
                                           4
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8
                                               JAMES KARL, individually and on behalf of                    No. C 18-04176 WHA
                                           9   all others similarly situated,
                                          10                  Plaintiff,
For the Northern District of California




                                          11     v.
    United States District Court




                                          12   ZIMMER BIOMET HOLDINGS, INC., a                              ORDER FOLLOWING
                                               Delaware corporation; ZIMMER US, INC., a                     DISCOVERY DISPUTE
                                          13   Delaware corporation; BIOMET U.S.                            HEARING
                                               RECONSTRUCTION, LLC, an Indiana limited
                                          14   liability company; BIOMET BIOLOGICS,
                                               LLC, an Indiana limited liability company; and
                                          15   BIOMET, INC., and Indiana corporation,
                                          16                  Defendants.
                                                                                                /
                                          17
                                          18          For the reasons stated on the record, defendants may depose Jordan Kato and Aaron Baker
                                          19   on NOVEMBER 4 AT 9 A.M. Defendants shall serve the subpoenas by OCTOBER 30 AT 5 P.M.
                                          20          As to the impact of the order dated October 25 on defendants’ motion for summary
                                          21   judgment on the FLSA collective action, the FLSA notice process shall proceed as currently
                                          22   scheduled without prejudice to possible later decertification. The parties shall jointly file a
                                          23   proposed revised notice by OCTOBER 30 AT 5 P.M. Also by that time, plaintiff shall advise the
                                          24   Court whether he wishes to seek an interlocutory appeal of the order on defendants’ motion for
                                          25   summary judgment under 28 U.S.C. § 1292(b) (or any other ideas either side might have).
                                          26
                                                      IT IS SO ORDERED.
                                          27
                                          28   Dated: October 28, 2019.
                                                                                                         WILLIAM ALSUP
                                                                                                         UNITED STATES DISTRICT JUDGE
